 



Exhibit 10.2
THIRD AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
          THIS THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Third
Amendment”) is made effective as of the 1st day of January, 2007, by and between
OLD LINE BANK, a Maryland-chartered commercial bank (the “Bank” or “Employer”)
and JOSEPH BURNETT (the “Employee”). This Third Amendment amends in certain
respects that certain Executive Employment Agreement dated March 31, 2003,
between the Bank and Employee, as amended by that certain First Amendment to
Executive Employment Agreement dated December 31, 2004 and Second Amendment to
Employment Agreement dated as of December 30, 2005 (collectively the “Original
Agreement”).
     1.      Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Original
Agreement.
     2.      Amendments. The Original Agreement is hereby amended by deleting
the first sentence of Section 3(A) in its entirety and replacing said section
with the following:
     “The Employee’s salary under this Agreement shall be $152,000 per annum,
payable on a bi-weekly basis.”
All of the provisions of the Original Agreement are incorporated herein by
reference and shall remain and continue in full force and effect as amended by
this Third Amendment.
     3.      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be considered an original for all purposes but
all of which shall together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this Third
Amendment, under seal, as of January ___, 2007, effective as of January 1, 2007.

              WITNESS/ATTEST:   OLD LINE BANK.    
 
           
/s/ Christine M. Rush
  By:   /s/ Charles A. Bongar, Jr.   (SEAL)
 
           
 
  Name:   Charles A. Bongar, Jr.    
 
  Title:   Chairman of Compensation Committee    
 
           
WITNESS:
            /s/ Christine M. Rush   /s/ Joseph Burnett   (SEAL)              
JOSEPH BURNETT    

2